                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

NEW YORK LIFE INSURANCE
COMPANY,

       Plaintiff,

vs.                                                       Civ. No. 17-621 KG/KK

ROGER SAUL, ROSEANNE SILVA, and
ESTATE OF JAMES SILVA SR, deceased,

       Defendants.

           FINAL SUMMARY JUDGMENT AND DECLARATORY JUDGMENT

       Having granted Plaintiff’s Opposed Motion for Summary Judgment (Doc. 57) by a

Memorandum Opinion and Order entered contemporaneously with this Final Summary

Judgment and Declaratory Judgment,

       IT IS HEREBY ORDERED that

       1. summary judgment is entered in favor of Plaintiff on its Complaint for Declaratory

Relief (Doc. 1); and

       2. Defendants’ counterclaims are rendered moot.

       IT IS FURTHER DECLARED that

       1. New York Life Insurance Company Contract # A8118559 was rescinded;

       2. Rosanne Silva has waived and released any claims arising under Contract #

A8118559; and

       3. neither Rosanne Silva nor Roger Saul may assert any claims related to or arising from

Contract # A8118559.

                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
